DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.

Response to Amendment
	The amendment filed on January 4, 2022 has been entered.  Applicant has:  amended claims 1, 5, 10-11 and 19.  Claims 1-20 remain pending, have been examined and currently stand rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 10 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The “written description” requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.  Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).  
In this instance claim 1 recites, in part, “generating, by one or more processors, a hash of the blockchain.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for this limitation.  Specifically, Examiner is unable to find any details (e.g., steps, flowcharts, etc) describing the manner in which the hash of the blockchain is generated.  Applicant’s disclosure merely reiterates the language found in the claim by stating “As described in block 1010, the processor(s) then generate a hash of the blockchain.”  Specification [00104]; Fig. 10.  The disclosure fails to provide any further insight as to what specific data from the blockchain is hashed, and/or considered to be “of the blockchain.”  For example, it is unclear if the claimed invention is hashing particular data from the blockchain (e.g., a transaction from a block, data in/from a transaction), hashing a location of the blockchain itself (e.g., a URL that host the blockchain), a location of a block (e.g., a location of the block in the chain), a combination of these or something else altogether.  
Additionally, it is well-known in the art that blockchains grow in size (i.e. more blocks are added to the chain) as transactions are added to the chain.  Applicant’s specification seemingly acknowledges this fact.  See e.g., Specification [0077]; [0081].  Accordingly, if the hash is somehow applied to the entire blockchain, it appears critical to the claimed invention that the hash be applied to the correct data at the correct moment in order for the claimed invention to work as desired, yet the disclosure fails to provide these details. 
Since this is a computer implemented invention, Applicant must provide the corresponding algorithm (e.g., the necessary steps and/or flowcharts) that performs the recited functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, however, no such details are found in the disclosure.  Accordingly, there is no description as to how the claimed function(s) are achieved.  See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).
Dependent claim 19 also recites a step that generates a second hash of the blockchain.  Accordingly the 112(a) written description rejection described above with respect to claim 1 would also be applicable to claim 19 since the disclosure fails to describe how it would generate a hash of the blockchain, including a second hash of the blockchain.
Claims 2-7, 10 and 19 are also rejected under 35 U.S.C. 112(a) based on their dependency to claim 1.

Claim 10 is further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Specifically, Examiner fails to find support for the portion of the claim which recites “combining, by one or more processors, the hash of the ID of the person and the UUID that identifies the electronic device with the hash used to generate the barcode in order to generate a new block in the blockchain that identifies a user profile of the person.”  While the disclosure describes that the ID of a person and the UUID of an electronic device can be “part of the hash” (i.e. a single hash) (Spec [0043-0044]), the disclosure fails to provide any indication that the hash of the ID of the person and the UUID that identifies the electronic device is combined with the hash used to generate the barcode (i.e. the hash of the blockchain).  Examiner fails to find any support for the combining/merging, or otherwise, of two or more hashes, let alone the combining of these specific hashes.

Claim 19 is further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Specifically, Examiner fails to find support for the portion of the claim which recites “determining that the first mobile phone is no longer in use by the user; in response to determining that the first mobile phone is no longer in use by the user, revoking the first hash of the blockchain; determining that a second mobile phone is currently in use by the user; in response to determining that the second mobile phone is currently in use by the user, generating a second hash of the blockchain.”  While this concept is described at a high level in paragraph [0048] of the specification, the disclosure fails to provide any details that describe the manner these steps would be executed.  For example, the disclosure does not describe how it would determine that a first mobile phone is no longer in use and that a second mobile phone is currently in use.  It is unclear is there is some indication provided by the mobile phones themselves, or if the indications of use are somehow provided by the user, or something else altogether.  As per the revoking of the first hash of the blockchain, the disclosure indicates that the old hash value of the passport is disabled, however it is unclear how applicant intends to disable the old hash value.  For example, it is unclear if the old hash value is removed (e.g., deleted) from the first mobile phone, or if the blockchain associated with the hash value is modified so that the existing hash value is no longer valid, a combination of these, or something else altogether.  Additionally, as indicated above with respect to claim 1, the disclosure fails to describe how it would generate a hash of the blockchain (e.g., a second hash).  That is, although the disclosure indicates that it would input data into a hashing algorithm to generate a hash (See e.g., Spec [0079]), the disclosure fails to identify the specific data that is entered into the hashing algorithm.
Since this is a computer implemented invention, Applicant must provide the corresponding algorithm (e.g., the necessary steps and/or flowcharts) that performs the recited functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, however, no such details are found in the disclosure.  Accordingly, there is no description as to how the claimed function(s) are achieved.  See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  	Claims 1, 8, 14 and 19 recite the term/phrase “hash of the blockchain.”  The scope of this term/phrase, when read in view of Applicant’s disclosure, is unclear which also makes the scope of the claim(s) unclear.  Applicant’s disclosure describes the generation of, and/or use of, several different hashes that are either part of, or used to build, the blockchain.  For example, figure 6 of Applicant’s disclosure, which is reproduced below, shows an exemplary blockchain as used in one or more embodiments of the present invention where the first/original/genesis block (i.e. block 1) in the blockchain comprises a hash of the data in the first block and each subsequent block (e.g., block 2) comprises a hash of the current block (e.g., a hash of block 2) as well as a hash of the previous block (e.g., a hash of block 1).  See Fig. 6; Spec [0076-0081].  Accordingly, a simple three block blockchain will contain at least 3 different hashes.  It is unclear, in view of Applicant’s disclosure, whether any, or all, of the hashes depicted in figure 6 would qualify as a “hash of the blockchain.”

    PNG
    media_image1.png
    369
    609
    media_image1.png
    Greyscale

	Applicant’s disclosure also describes the hashing of data that is eventually included in the block.  For example, the disclosure indicates that “Certain aspects of the user's personal information, such as name, date of birth, parents' names, spouse's name etc., along with user biometrics such as fingerprint information, facial features information, iris scan, etc. are used to arrive at a hash value (i.e., a value that is derived by a hash function that maps the user's personal information and/or biometrics, which are of an arbitrary size, to a unique data string of a fixed size). This hash value is then used to create the new block in the chain.”  Spec [0043].  Applicant’s disclosure indicates that “Each block includes data and one or more data hashes.”  Spec [0079].  Additionally, the disclosure indicates that “the blockchain fabric creates a new block of data for the entity 302, which the identity document manager 301 uses to create an ID for the entity 302, which includes a blockchain-based barcode (i.e., a barcode hash of the block that is created by the blockchain fabric.”  Spec [0060].  Examiner notes that in paragraph [0060], the barcode appears to be generated from a “hash of the block”, not a “hash of the blockchain” as in claims 1, 8, 14 and 19.  It is unclear if this is a different embodiment or merely an inconsistent manner of describing the claimed invention.
	Since the Specification describes a multitude of hashes that are used in conjunction with the blockchain and because the disclosure fails to describe, or define, what a “hash of the blockchain” comprises, it is unclear which of these hashes, if any, is a “hash of the blockchain” and/or which of the multitude of hashes would function correctly when used in conjunction with the claimed invention (e.g., when used in a generated barcode).  Phrased differently, since Applicant’s disclosure describes/utilizes such an expansive group of hashes, a person skilled in the art cannot determine the metes and bounds of the claimed invention when the disclosure and/or claim fails to describe what particular hash or hashes can be used in the claimed invention.  MPEP 2173.  
	In order to further prosecution Examiner has interpreted a “hash of the blockchain” to be any hash that is associated with and/or used to build the blockchain.  Claims 2-7, 9-13 and 15-20 are also rejected under 35 U.S.C. 112(b) based on their dependency to claim 1, 8 or 14.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that claims 1-7, 10 and 19 are directed to the statutory category of a process, claims 8-9 and 11-13 are directed to the statutory category of a manufacture, and claims 14-18 and 20 are directed to the statutory category of a machine, where the manufacture and machine include the process limitations that are directed to substantially the same subject matter of the process.  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 is selected as being representative of the independent claims in the instant application.  Claim 1 recites:
reading, by a unique identifier reader, a unique identifier of an identification device, wherein the identification device contains an identification of an entity;
sending, to a blockchain system, the identifier of the identification device and a set of profile details about an entity, wherein the blockchain system generates a blockchain from the identifier of the identification device and the set of profile details about the entity;
generating, by one or more processors, a hash of the blockchain;
generating a barcode from a hash of the blockchain;
transmitting the barcode to an entity device;
receiving a new barcode and a request from an entity verification device to validate the new barcode;
comparing information in the new barcode that is received from the entity verification device to information in the blockchain that was received from the blockchain system, wherein an identity document manager graphically compares the barcode generated from the hash of the blockchain to the new barcode, and wherein a blockchain fabric compares the information in the new barcode to information that is found in the blockchain according to directions from a smart contract associated with each copy of the blockchain in the blockchain fabric; and
in response to the information in the new barcode that is received from the entity verification device matching information in the blockchain that was received from the blockchain system, transmitting entity authorization instructions to the entity verification device..
	The claimed concept recites a process of storing and validating information associated with an entity (i.e. a user).  This concept is consistent with Applicant’s disclosure which indicates that one purpose of the present invention is to prevent unauthorized person from entering a country, a restricted area, etc. through using invalid personal identification documents (IDs).  Specification [0039].  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a commercial or legal interaction (e.g., validating the legitimacy of an issued document).  The courts have used the phrase “certain methods of organizing human activity” to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behavior; and managing human mental activity.  Several cases fall under this judicial descriptor such as collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); and tailoring content based on information about the user (Int. Vent. V. Cap One Bank ‘382 patent).  These concepts relate to applying some type of algorithm analysis to collected data to produce a result that drives a decision (e.g., what content to present).  The concept described in claim 1 is not meaningfully different from the concepts above because it too requires gathering or collecting data (e.g., data associated with an entity/person), analyzing the data (e.g., to determine whether information matches), and then providing results (e.g., entity authorization results) based on the analysis.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., at least one processor, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  It is initially noted that the portion of the limitation which recites “wherein the blockchain system generates a blockchain from the identifier of the identification device and the set of profile details about the entity”, found in the sending step, is merely a recited intended use/result of why the identifier of the identification device and set of profile details were sent to the blockchain system.  Accordingly, this portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Additionally, the portion of the limitation which recites “wherein an identity document manager graphically compares the barcode generated from the hash of the blockchain to the new barcode, and wherein a blockchain fabric compares the information in the new barcode to information that is found in the blockchain according to directions from a smart contract associated with each copy of the blockchain in the blockchain fabric”, found in the comparing information step, is outside the scope of the claimed invention as it does not further refine any of the positively recited steps (e.g., the limitation does indicate wherein comparing information in the new barcode comprises […]) nor does it add any additional steps to the claimed method (e.g., the limitation does not indicate that the method further comprises […]).  Claim 1 recites the additional elements of:  a unique identifier reader; a blockchain system; and one or more processors.  The unique identifier reader, blockchain system and one or more processors are all recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  There is no indication in the claim(s) that these generic computing components in combination with the abstract idea leads to an improvement of the computing device, or another technology, or to a technical field.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Independent claim 8 recites the additional element of a blockchain system.  As with claim 1, the blockchain system in claim 8 is recited at a high level of generality and is merely used to implement a portion of the abstract idea.  Accordingly, this additional element fails to integrate the abstract idea into a practical application.  Independent claim 14 recites the additional elements of:  one or more processors; one or more computer readable memories; one or more computer readable storage mediums; program instructions stored on at least one of the one or more computer readable storage mediums; and a blockchain system.  As with claim 1, here all of the computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component and/or device.  See MPEP 2106.05(f).  The claims’ use of one or more processors and one or more computer readable memories does not transform the claimed subject matter into a patent-eligible application because the claims do not require any nonconventional computer components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for the performance of the abstract idea on a generic computing/processing device.  Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, No. 2015-1763, 2016 WL 3514158, at *6-7 (Fed. Cir. June 27, 2016).  Additionally, Examiner finds no indication in the Specification, that the operations recited in the independent claims require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component (e.g., a unique identifier reader, one or more processors, one or more computer readable memories, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component and/or system.  Mere instructions to apply an exception using a generic computer component and/or system cannot provide an inventive concept.  Considered as an ordered combination, the additional elements recited in the claim(s) add nothing that is not already present when the steps are considered separately.	Therefore, claims 1, 8 and 14 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-7, 9-13, 15-18 and 20 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  
	Dependent claims 2-3, 9, and 15-17 further recite that the set of profile details includes non-biometric information about the entity (claims 2, 9, and 15), biometric information about the entity (claims 3 and 16), and an identification of the entity device (claims 17). These limitations merely elaborate on the abstract idea identified in the independent claims without adding any significant or meaningful additional elements. As discussed by the Federal Circuit in Electric Power Group, the source or content of data does not by itself differentiate an abstract idea from an ordinary mental process. 	Dependent claims 4 and 18 refine the abstract idea by describing the type/form of the unique identifier and the type of identification device containing the unique identifier, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claims 5 and 11 further refine the abstract idea by describing the particular purpose of the transmitted instructions (e.g., to unlock a device).  The claims also describe the unlocking of a device in response to the authorization instructions being transmitted.  Examiner considers this step to be adding insignificant post solution activity.  The prohibition against patenting an abstract idea "cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post solution activity." Bilski v. Kappas, 561 U.S. 593, 610-11 (2010) (citation and internal quotation marks omitted).  The Court in Alice noted that "[s]imply appending conventional steps, specified at a high level of generality," was not "enough" [in Mayo] to supply an "'inventive concept."' Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).  In this instance, Applicant is appending a conventional step of unlocking a device at a high level of generality.  Furthermore, the prior art of Storr teaches that it was well-known in the art to unlock a physical access point based on a comparison of data/templates.  Storr [00220].
Dependent claim 6 further recites the blockchain system is an identity document manager.  This limitation merely provides non-functional descriptive material describing the particular title and/or purpose of the blockchain system, however, the fact that the blockchain system has a particular title and/or purpose fails to affect how any of the positively recited steps are performed.  Accordingly, this claims fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea. 
Dependent claims 7 and 12 provide additional limitations that fall within the confines of the abstract idea because these limitations merely refine the process of validating information associated with entity by indicating that the information received and compared includes biometric data about the person/entity or a new barcode received from the entity verification device.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claim 10 describes insignificant extra-solution activity, in that, the claim describes the combining of additional data into a hash.  The limitations recited in this claim are only tangentially related to the invention, and claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea. 
Dependent claims 13 and 20 further recite the program instructions are provided as a service in a cloud environment.  This limitation merely provides non-functional descriptive material describing the particular source/location of the program instructions, however, the fact that the program instructions are from a particular source/location (e.g., a cloud environment) fails to affect how any of the positively recited steps are performed.  For example, there is no indication that the computer/processor/system retrieves the appropriate program instructions from the cloud environment.  Accordingly, this claims fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4, 6, 8-9, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney (WO 2017/136879 A1) in view of Ryner et al. (US 2019/0050921 A1) (“Ryner”).
Regarding Claim 1:  Moloney – which like the present invention is directed to document information authenticity verification—discloses (in italics) a method comprising:
[obtaining] a unique identifier of an identification device, wherein the identification device contains an identification of an entity (See at least Moloney [0110-0111]; [0115-0116]; [0125]; [0128]; Fig. 2 steps 40-41.  Where a unique identifier (i.e. document ID, e.g., a globally unique ID (GUID)) of an identification device (i.e. document) is obtained, wherein the identification device (i.e. document) contains an identification of an entity (e.g., name of the passenger, passport number, etc.).);
sending, to a blockchain system, the identifier of the identification device and a set of profile details about an entity, wherein the blockchain system generates a blockchain from the identifier of the identification device and the set of profile details about the entity (See at least Moloney [0026]; [0128]; [0133-0137]; Fig. 2 steps 39-43.  Where the identifier of the identification device (i.e. document ID of the document) and a set of profile details about an entity (i.e. meta data from the document, e.g., passenger name, passport number) are sent to a blockchain system (i.e. system), wherein the blockchain system generates a blockchain (i.e. blockchain transaction) from the identifier of the identification device and the set of profile details about the entity (i.e. indicated by the fact that the transaction has the hash of the document ID and the document meta data).);
generating, by one or more processors, a hash of the blockchain (See at least Moloney [0026]; [0128]; [0133-0137]; Fig. 2 steps 43.  Where one or more processors (i.e. system) generate a hash of the blockchain (i.e. a metadata hash, which is included in the blockchain as part of a transaction).);
 generating a barcode from the hash of the blockchain (See at least Moloney [0026-0027]; [0137]; [0141]; Fig. 2 step 44.  Where a barcode (i.e. computer readable data, e.g., a 2D barcode) is generated (i.e. encoded) from the hash (i.e. meta data hash) of the blockchain (i.e. of the blockchain transaction).);
transmitting the barcode to an entity device (See at least Moloney [0143-0145] “In one embodiment alluded to above, the computer readable data 27 may take the form of a 2D barcode comprising one or more of the document hash, document ID and document metadata. In a preferred embodiment, the computer readable data 27 is visible to allow for printing, scanning and photocopying of the document. For example, the document may be modified to visibly display the computer readable data 27 such as wherein, for example, a PDF document is modified to include an image of the 2D barcode at the bottom right-hand side of the document. In this way, when subsequently verifying the electronic document, or a printout thereof, the user may utilise the camera device of the smart phone 25 to capture an image of the 2D barcode to verify the contents or the metadata of the document.”; [0147]; “a PDF document may be updated such that the PDF document metadata comprises the computer readable data 27 (which, as alluded to above, may include one or more of the document metadata, document ID and a document hash”; [0225] “as can been seen, the client terminal 25 comprises a software application 9 configured for implementing the features and functionality described herein. As alluded to above, in embodiment, the client terminal 25 is a mobile communication device, such as a smart phone device or the like. Here, the client terminal 25 may comprise a reader 8, which, in embodiments may take the form of the mobile phone camera.”; [0228] “As such, in order to verify the authenticity of the document, the client terminal user, using the reader 8, will scan the 2-D barcode computer readable data provided on the document. Having received the computer readable data from the document 2 at least one of the client terminal 25 and the document information verification server 19 is configured for identifying at least one of the metadata 3 and the hash 4.”);
receiving a new barcode and a request from an entity verification device to validate the new barcode (See at least Moloney [0151-0154] “The method 36 starts at step 47 wherein the document obtained. For example, a physical is document may be obtained in hand or alternatively, an electronic document may be retrieved from a file system, downloaded from a URL or the like. At step 48 the computer readable data associated with the document is scanned or read. For a physical document comprising the computer readable data 27 in the form of a 2D barcode, the barcode may be read utilising the reader 8 of the client terminal 25.” Fig. 3.  Where a new barcode (i.e. a barcode on a document needing verification) and a request (i.e. a document authenticity verification request) is received from an entity verification device (i.e. client terminal) to validate the new barcode (i.e. verifying the authenticity of a document utilising the computer readable data).);
comparing information in the new barcode that is received from the entity verification device to information in the blockchain that was received from the blockchain system (See at least Moloney [0158] “At step 50, where the system 1 utilises a blockchain, the blockchain may be inspected for blocks containing transactions containing the hash and, in embodiments, the associated document ID.”; [0232] “document information verification server configured to compare the hash 19 received from the client terminal 25 (or calculated from the metadata 3 read by the client terminal 25) against the hash value stored within the blockchain 26.”; Fig. 3); and
in response to the information in the new barcode that is received from the entity verification device matching information in the blockchain that was received from the blockchain system, transmitting entity authorization instructions to the entity verification device (See at least Moloney [0159] “Should a matching transaction be found within the blockchain, at step 51, a verification may be displayed to the user indicating that the document is authentic.”; [0233] “If a match found, the document information verification server 19 is able to send a verification result back to the client terminal 25 verifying that the document information is authentic.”; Fig. 3 steps 50-51).
	As indicated in the rejection above, Moloney discloses where a unique identifier (i.e. document ID, e.g., a globally unique ID (GUID)) of an identification device (i.e. document) is obtained.  Moloney [0110-0111]; [0115-0116]; [0125]; [0128]; Fig. 2 steps 40-41.  Moloney does not explicitly disclose that the unique identifier is obtained by reading the unique identifier with a unique identification reader (i.e. reading, by a unique identifier reader, a unique identifier of an identification device).	Ryner, on the other hand, teaches reading, by a unique identifier reader, a unique identifier of an identification device (See at least Ryner [0038]; [0044-0045].  Where a unique identifier (i.e. data from the identification instrument that identifies the user) of an identification device (i.e. identification instrument) is read by a unique identifier reader (i.e. ID reader).).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of obtaining an identifier from a document, to include the teachings of Ryner, in order to authenticate the user's age and identity, and/or to store validated age information on the blockchain (Ryner [0033-0034]).
	The combination of Maloney and Ryner does not explicitly disclose wherein an identity document manager graphically compares the barcode generated from the hash of the blockchain to the new barcode, and wherein a blockchain fabric compares the information in the new barcode to information that is found in the blockchain according to directions from a smart contract associated with each copy of the blockchain in the blockchain fabric, however these claims elements are outside the scope of the claimed invention.  That is, these claim elements fail to modify the positively recited steps.  For example, there is no indication that these claim elements alter the manner in which the new barcode is compared to information in the blockchain.  Furthermore, there is no indication that the claimed method further comprises any, or all, of these steps.  
	It is further noted that positively reciting the steps associated with these claim elements could result in a new matter rejection because the disclosure does not describe the combined use of these comparison techniques.  For example, the disclosure fails to describe what would happen in a scenario where information in the new barcode does not match the information in the blockchain, but the new barcode graphically matches the barcode generated from the hash of the blockchain.

Regarding Claims 2, 9 and 15:  The combination of Moloney and Ryner teaches all the limitations of claims 1, 8 and 14.  Moloney further discloses (in italics):
wherein the set of profile details comprises non-biometric information about the entity. [For further example, for a boarding pass, the metadata may represent the name of the passenger, the flight number, the boarding gate, the passport number the destination and the like. (Moloney 116)]

Regarding Claims 4 and 18:  The combination of Moloney and Ryner teaches all the limitations of claim 1.  Ryner further teaches (in italics):
	wherein the identification device is a paper identification device, and wherein the unique identifier of the paper identification device is a radio frequency identification (RFID) tag that is embedded in a paper identification device (See at least Ryner [0038]; [0044-0045].  Where the identification device (i.e. identification instrument) is a paper identification device (e.g., a passport), and wherein the unique identifier of the paper identification device is a radio frequency identification (RFID) tag (i.e. RFID chip) that is embedded in a paper identification device (i.e. RFID embedded chip).).
Examiner Note:  The phrase “wherein the identification device is a paper identification device, and wherein the unique identifier of the paper identification device is a radio frequency identification (RFID) tag that is embedded in a paper identification device” is non-functional descriptive material as it only describes, at least in part, the form of the identification device and the type/format of the unique identifier, however, neither the form of the identification device nor the type/format of the unique identifier affect how any of the positively recited steps are performed.  For example, there is no indication in the claim, or the disclosure, that the unique identifier is read differently simply because the identification device is a paper identification device and/or because the unique identifier is of a particular type/format (e.g., an RFID).  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 6:  The combination of Moloney and Ryner teaches all the limitations of claim 1.  Moloney further discloses (in italics):
the blockchain system is an identity document manager. [transactions within the Bitcoin blockchain may be uniquely associated with the respective document issuer server 16 or document verification server 19. (Moloney 213); There will now be described the exemplary use of the system for the verification of boarding passes. Specifically, problems exist with existing boarding pass systems in that the data printed thereon may be tampered with. Additionally, database entries may be modified to match the tampered print such that, during check-in, the boarding staff may not notice a boarding which pass has been tampered with to match a modified database entry. (Moloney 264-265); Now, assuming that there was an attempt to substitute a passenger with another name, the boarding may have been tampered with to change the name printed on the boarding pass and also the associated entry within the passenger record computing system database. The metadata stored within the 2D barcode may additionally have been modified. However, for such a name modification, the verification by the document verification server 19 would fail because the document verification server 19 would fail to match a hash of the new name against a hash stored within the blockchain. (Moloney 275-276). That is, Moloney discloses a blockchain system that can be used to manage identity document (i.e., boarding pass) of passengers.]
Examiner Note:  The phrase “wherein the blockchain system is an identity document manager” is non-functional descriptive material describing the particular title and/or purpose of the blockchain system, however, the fact that the blockchain system has a particular title and/or purpose fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 8 and 14:  Moloney – which like the present invention is directed to document information authenticity verification—discloses (in italics):
(claim 8) A computer program product for managing an identification document, wherein the computer program product comprises a non-transitory computer readable storage device having program instructions embodied therewith, the program instructions readable and executable by a computer to perform a method comprising:
(claim 14) A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable storage mediums, and program instructions stored on at least one of the one or more computer readable storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories to perform a method comprising:
[Thus, one embodiment of each of the methods described herein is in the form of a computer-readable carrier medium carrying a set of instructions, e.g., a computer program that are for execution on one or more processors. Thus, as will be appreciated by those skilled in the art, embodiments of the present invention may be embodied as a method, an apparatus such as a special purpose apparatus, an apparatus such as a data processing system, or a computer-readable carrier medium. The computer-readable carrier medium carries computer readable code including a set of instructions that when executed on one or more processors cause a processor or processors to implement a method. Accordingly, aspects of the present invention may take the form of a method, an entirely hardware embodiment, an entirely software embodiment or an embodiment combining software and hardware aspects. Furthermore, the present invention may take the form of carrier medium (e.g., a computer program product on a computer-readable storage medium) carrying computer-readable program code embodied in the medium. (Moloney 288)]
(claims 8 and 14) [obtaining] a unique identifier of an identification device, wherein the identification device contains an identification of an entity (See at least Moloney [0110-0111]; [0115-0116]; [0125]; [0128]; Fig. 2 steps 40-41.  Where a unique identifier (i.e. document ID, e.g., a globally unique ID (GUID)) of an identification device (i.e. document) is obtained, wherein the identification device (i.e. document) contains an identification of an entity (e.g., name of the passenger, passport number, etc.).);
(claims 8 and 14) sending, to a blockchain system, the identifier of the identification device and a set of profile details about an entity, wherein the blockchain system generates a blockchain from the identifier of the identification device and the set of profile details about the entity (See at least Moloney [0026]; [0128]; [0133-0137]; Fig. 2 steps 39-43.  Where the identifier of the identification device (i.e. document ID of the document) and a set of profile details about an entity (i.e. meta data from the document, e.g., passenger name, passport number) are sent to a blockchain system (i.e. system), wherein the blockchain system generates a blockchain (i.e. blockchain transaction) from the identifier of the identification device and the set of profile details about the entity (i.e. indicated by the fact that the transaction has the hash of the document ID and the document meta data).);
 (claims 8 and 14) generating a barcode from a hash of the blockchain (See at least Moloney [0026-0027]; [0137]; [0141]; Fig. 2 step 44.  Where a barcode (i.e. computer readable data, e.g., a 2D barcode) is generated (i.e. encoded) from a hash (i.e. meta data hash) of the blockchain (i.e. of the blockchain transaction).);
(claims 8 and 14) transmitting the barcode to an entity device (See at least Moloney [0143-0145] “In one embodiment alluded to above, the computer readable data 27 may take the form of a 2D barcode comprising one or more of the document hash, document ID and document metadata. In a preferred embodiment, the computer readable data 27 is visible to allow for printing, scanning and photocopying of the document. For example, the document may be modified to visibly display the computer readable data 27 such as wherein, for example, a PDF document is modified to include an image of the 2D barcode at the bottom right-hand side of the document. In this way, when subsequently verifying the electronic document, or a printout thereof, the user may utilise the camera device of the smart phone 25 to capture an image of the 2D barcode to verify the contents or the metadata of the document.”; [0147]; “a PDF document may be updated such that the PDF document metadata comprises the computer readable data 27 (which, as alluded to above, may include one or more of the document metadata, document ID and a document hash”; [0225] “as can been seen, the client terminal 25 comprises a software application 9 configured for implementing the features and functionality described herein. As alluded to above, in embodiment, the client terminal 25 is a mobile communication device, such as a smart phone device or the like. Here, the client terminal 25 may comprise a reader 8, which, in embodiments may take the form of the mobile phone camera.”; [0228] “As such, in order to verify the authenticity of the document, the client terminal user, using the reader 8, will scan the 2-D barcode computer readable data provided on the document. Having received the computer readable data from the document 2 at least one of the client terminal 25 and the document information verification server 19 is configured for identifying at least one of the metadata 3 and the hash 4.”);
(claims 8 and 14) receiving a new barcode and a request from an entity verification device to validate the new barcode (See at least Moloney [0151-0154] “The method 36 starts at step 47 wherein the document obtained. For example, a physical is document may be obtained in hand or alternatively, an electronic document may be retrieved from a file system, downloaded from a URL or the like. At step 48 the computer readable data associated with the document is scanned or read. For a physical document comprising the computer readable data 27 in the form of a 2D barcode, the barcode may be read utilising the reader 8 of the client terminal 25.” Fig. 3.  Where a new barcode (i.e. a barcode on a document needing verification) and a request (i.e. a document authenticity verification request) is received from an entity verification device (i.e. client terminal) to validate the new barcode (i.e. verifying the authenticity of a document utilising the computer readable data).);
(claims 8 and 14) comparing information in the new barcode that is received from the entity verification device to information in the blockchain that was received from the blockchain system (See at least Moloney [0158] “At step 50, where the system 1 utilises a blockchain, the blockchain may be inspected for blocks containing transactions containing the hash and, in embodiments, the associated document ID.”; [0232] “document information verification server configured to compare the hash 19 received from the client terminal 25 (or calculated from the metadata 3 read by the client terminal 25) against the hash value stored within the blockchain 26.”; Fig. 3); and
(claims 8 and 14) in response to the information in the new barcode that is received from the entity verification device matching information in the blockchain that was received from the blockchain system, transmitting entity authorization instructions to the entity verification device (See at least Moloney [0159] “Should a matching transaction be found within the blockchain, at step 51, a verification may be displayed to the user indicating that the document is authentic.”; [0233] “If a match found, the document information verification server 19 is able to send a verification result back to the client terminal 25 verifying that the document information is authentic.”; Fig. 3 steps 50-51).
	As indicated in the rejection above, Moloney discloses where a unique identifier (i.e. document ID, e.g., a globally unique ID (GUID)) of an identification device (i.e. document) is obtained.  Moloney [0110-0111]; [0115-0116]; [0125]; [0128]; Fig. 2 steps 40-41.  Moloney does not explicitly disclose that the unique identifier is obtained by reading the unique identifier with a unique identification reader (i.e. reading, by a unique identifier reader, a unique identifier of an identification device).	Ryner, on the other hand, teaches reading, by a unique identifier reader, a unique identifier of an identification device (See at least Ryner [0038]; [0044-0045].  Where a unique identifier (i.e. data from the identification instrument that identifies the user) of an identification device (i.e. identification instrument) is read by a unique identifier reader (i.e. ID reader).).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of obtaining an identifier from a document, to include the teachings of Ryner, in order to authenticate the user's age and identity, and/or to store validated age information on the blockchain (Ryner [0033-0034]).

	Claims 3, 5, 7, 11, 13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Ryner, as applied above, and further in view of Storr (WO 2014/165940 A1).
Regarding Claims 3 and 16:  The combination of Moloney and Ryner teaches all the limitations of claim 1 and 14. However, Moloney does not expressly teach the set of profile details comprises biometric information about the entity.
Nonetheless, Storr—which like the present invention is directed to provision of a profile of identification – specifically teaches (in italics):  wherein the set of profile details comprises biometric information about the entity. [it will be understood that the term identification data includes, where available, biometric data information embedded or associated with the electronic identification documents. (Storr 00102)]
Thus, Moloney shows it was known in the art before the effective filing date of the invention to receive and process data about profile details of an entity with respect to ID verification. Moloney shows it was known that the data about profile detail of the entity may include non-biometric information associated with the entity, such as the name of the passenger, the flight number, the boarding gate, the passport number the destination and the like. (Moloney 116). Storr shows it was known that the data about profile details of an entity can also be biometric information about the entity. One of skill in the field of data processing would have understood that biometric information and non-biometric information are merely different types of data, and could deduced from the information in Moloney and Storr that the techniques of processing data would not be different merely because it is biometric or non-biometric data. Given the parallels between the above combination and Storr, and given that Storr is similarly directed to manipulating personal data to identify individuals, it would have been within the skill of the art to incorporate the features of Storr into the above combination. In other words, the substance is not in the data itself, but because Moloney expresses flexibility with respect what type of data they apply to (e.g., reciting generic computer components for data processing), one of skill in the art would have expected the remaining features of the combination to operate as intended and for the overall combination to produce predictable results.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the profile details of which the blockchain system is processed, as disclosed by Moloney, by applying them to biometric information, as taught by Storr. This combination of Moloney in view of Storr is merely a combination of prior art elements according to known techniques to produce predictable results. In addition, incorporating these features of Storr is advantageous when applied to ID verification because it addresses a need where “applications requiring high security stringency such as for utilization for boarding passes, personal identification documentation and the like.” (Moloney 7), but “information contained therein may be modified wherein, for example, accreditations are falsely claimed, documents forged and the like” (Moloney 3). With the combination of Moloney and Storr, profile details collected form entities would have stronger link between the entity and the data record, substantially preventing unauthorized person from fraudulently establishing multiple identities and therefore rendering more accurate ID verification results. 

Regarding Claims 5 and 11:  The combination of Moloney and Ryner teaches all the limitations of claim 1 and 8.  Moloney discloses that entity authorization instructions (i.e. a verification) can be transmitted (i.e. sent) to the entity verification device (i.e. client terminal).  Moloney [0159]; [0233]; Fig. 3 steps 50-51.  The combination of Moloney and Ryner does not explicitly disclose, however, Storr teaches (in italics):
wherein the entity authorization instructions unlock a device that affords physical passage of the entity, and wherein the method further comprises: in response to the entity authorization instructions being transmitted to the entity verification device, unlocking, by one or more processors, the device that affords physical passage of the entity to a particular area.. [In one scenario, a biometric source is captured by the capture sensor (P110A), the data pre-processed (P120A) and subsequent features within the data information are extracted (130A). Subsequently, a feature template is generated (P140A). If the feature template is a new template for registration or enrolment purposes it is contributed to a storage device (P200), or a new template is matched (P210) against stored templates (P220) and if correctly correlated (within set degree of tolerance or threshold) an authentication result occurs, which may  ‘unlock’ a virtual or physical access point or application (P444). Such applications may include device or web-interface log-ins to effect control or convey commands, or to convey to another party a recognition value. (Storr [00220])]
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method validating information and sending a verification to a client terminal upon a successful verification, to include the teachings of Storr, in order to  ‘unlock’ a virtual or physical access point when information is correctly matched (Storr [00220]).

Regarding Claim 7:  The combination of Moloney and Ryner teaches all the limitations of claim 1.  Moloney shows it was known in the art before the effective filing date of the invention to receive and process data about profile details of an entity with respect to ID verification. Moloney further shows it was known that the data about profile detail of the entity may include non-biometric information associated with the entity, such as the name of the passenger, the flight number, the boarding gate, the passport number the destination and the like. Moloney [0116].  However, the combination of Moloney and Ryner does not explicitly disclose, however, Storr teaches (in italics):
the entity is a person, and wherein the method further comprises: receiving a set of biometric data about the person from the entity verification device; [In a second aspect, the present invention provides a method of identifying a claimed entity using a computing system, comprising the steps of providing to the computing system a profile of information including at least one item of claimed identifying information and at least one item of stored biometric information, wherein the computing system receives biometric information collected from the claimed entity and utilizes a processor to process the biometric information to form a processed biometric profile, and compare the processed biometric profile to the stored biometric information, wherein, if a match threshold is achieved, the entity is identified as the claimed entity. (Storr 0020)]
comparing the set of biometric data about the person that is received from the entity verification device to biometric data of a known authorized holder of an identity document; [In a second aspect, the present invention provides a method of identifying a claimed entity using a computing system, comprising the steps of providing to the computing system a profile of information including at least one item of claimed identifying information and at least one item of stored biometric information, wherein the computing system receives biometric information collected from the claimed entity and utilizes a processor to process the biometric information to form a processed biometric profile, and compare  the processed biometric profile to the stored biometric information, wherein, if a match threshold is achieved, the entity is identified as the claimed entity. (Storr 0020)]
in response to the set of biometric data about the person that is received from the entity verification device matching the biometric data of the known authorized holder of the identity document, transmitting a message to the entity verification device confirming that the person is the known authorized holder of the identity document. [If a match threshold is achieved, the entity is identified as the claimed entity. (Storr 0020); throughout the above captures the verifier's verifying-PAA device may receive communicated data information signals from the applicant's PAA device. The data information signals include summarised results or the outcome of the captures. For example, following one of the applicant's fingers being captured (or scanned) the results of that activity may be analyzed by the applicant's PAA, then the PAA may communicate the outcome to the verifier's verifying-PAA device. The outcome may be a simple conveyed message such as 'first finger scanned: match recognized'. (Storr 00373)]
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of receiving and processing data about profiles, to include the teachings of Storr, in order to correctly and accurately identify individuals, for a variety of financial, personal, and legal reasons (Storr [0004]). 

Regarding Claims 13 and 20:  The combination of Moloney and Storr teaches all the limitations of claims 8 and 14.  Moloney shows it was known in the art before the effective filing date of the invention to receive and process data about profile details of an entity with respect to ID verification. Moloney further discloses that it was known that the methods described by Moloney could be implemented via a computer-readable carrier medium carrying a set of instructions, e.g., a computer program that are for execution on one or more processors.  Moloney [0288].  However, the combination of Moloney and Ryner does not explicitly disclose, however, Storr teaches (in italics):
the program instructions are provided as a service in a cloud environment. [Networked computing environment 111 may provide an ad hoc (or cloud) computing environment for one or more computing devices. (Storr 0089)]
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of receiving and processing data about profiles, to include the teachings of Storr, in order to correctly and accurately identify individuals, for a
variety of financial, personal, and legal reasons (Storr [0004]).
Examiner Note:  The phrase “wherein the program instructions are provided as a service in a cloud environment” is non-functional descriptive material describing the particular source/location of the program instructions, however, the fact that the program instructions are from a particular source/location (e.g., a cloud environment) fails to affect how any of the positively recited steps are performed.  For example, there is no indication that the computer/processor/system retrieves the appropriate program instructions from the cloud environment.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 17:  The combination of Moloney and Ryner teaches all the limitations of claim 14.  Moloney shows it was known in the art before the effective filing date of the invention to receive and process data about profile details of an entity with respect to ID verification. Moloney further shows it was known that the data about profile detail of the entity may include non-biometric information associated with the entity, such as the name of the passenger, the flight number, the boarding gate, the passport number the destination and the like. Moloney [0116].  Additionally, Moloney discloses the obtaining of an identifier of the identification device (i.e. document ID of the document), and hashing those details together with a set of profile details about an entity (i.e. meta data from the document, e.g., passenger name, passport number).  Moloney [0026]; [0110-0111]; [0115-0116]; [0125]; [0128]; [0133-0137]; Fig. 2 steps 39-43.  However, the combination of Moloney and Ryner does not explicitly teach where the set of profile details comprises an identification of the entity device.
	Nonetheless, Storr—which like the present invention is directed to provision of a profile of identification – specifically teaches (in italics):  the set of profile details comprises an identification of the entity device. [Furthermore depicted in Figure 3 is the 'flow' of characteristic data information CC3 to the 'Profile Account'. The 'Profile Account App' (PAA) contributes the characteristic data information onto a long-term storage device. (Storr 0083); the adding or attaching of metadata to the characteristic data information to be transferred, and metadata may be, for example, not limited to… the capture device's (unique) ID number and its position; (Storr 00186)]
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of receiving and processing data about profiles, including an identifier of a document, to include the teachings of Storr, in order to correctly and accurately identify individuals, for a variety of financial, personal, and legal reasons (Storr [0004]).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Ryner, as applied above, and further in view of Rossi et al. (US 2017/0249592 A1) (“Rossi”).
Regarding Claim 10:  The combination of Moloney and Ryner teaches all the limitations of claim 1.  Moloney further discloses wherein the entity is a person, wherein the identification device is an device that contains an identifier (ID) of the person, wherein the device contains a universal unique identifier (UUID) that identifies the device (See at least Moloney [0110-0113]; [0115-0116]; [0125-0127]; [0267-0272].  Wherein the entity is a person (e.g., a passenger), wherein the identification device (i.e. document) is a device that contains an identifier (ID) of the person (e.g., name of the passenger, passport number, etc.), wherein the device contains a universal unique identifier (UUID) that identifies the device (i.e. document ID, e.g., a globally unique ID (GUID)).), and wherein the method further comprises:
generating, by one or more processors, a hash of the ID of the person and the UUID that identifies the device (See at least Moloney [0026]; [0128]; [0133-0137]; Fig. 2 steps 43.  Where one or more processors (i.e. system) generate a hash (i.e. meta data hash) of the ID of the person (i.e. metadata which includes, for example, the name of the passenger, passport number, etc.) and the UUID that identifies the device (i.e. document ID, e.g., a globally unique ID (GUID)).); and 
combining, by one or more processors, the hash of the ID of the person and the UUID that identifies the electronic device with the hash used to generate the barcode (See at least Moloney [0026]; [0128]; [0133-0137]; Fig. 2 steps 43.).
	The combination of Moloney and Ryner does not explicitly disclose wherein the identification device is an electronic device.	Rossi on the other hand teaches (in italics): wherein the identification device is an electronic device, wherein the electronic device contains a universal unique identifier (UUID) that identifies the electronic device (See at least Rossi [0105].  Where the identification device is an electronic device (i.e. consumer device, e.g., a cellular phone), wherein the electronic device contains a universal unique identifier (UUID) that identifies the electronic device.).	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of obtaining an identifier from a document, to include the teachings of Rossi, in order to allow a consumer to verify their identity using two-factor, or other multi-factor identification, before the consumer is allowed to modify or add to the forms data saved on the consumer's profile (Rossi 0104).
Examiner Note:  The portion of the limitation which recites “in order to generate a new block in the blockchain that identifies a user profile of the person” is merely a recited intended use/result of why the hashes are combined.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Ryner, as applied above, and further in view of Downing (US 2015/0213349 A1).
Regarding Claim 12:  The combination of Moloney and Ryner teaches all the limitations of claims 8.  Moloney discloses where information in a new barcode (i.e. a barcode on a document needing verification) is compared to stored information (e.g. information stored in the blockchain).  Moloney [0158]; [0232].  However, the combination of Moloney and Ryner does not explicitly disclose, however, Downing teaches (in italics):
storing the barcode as a stored barcode (See at least Downing [0014]; [0093].  Where the barcode is stored as a stored barcode (i.e. stored barcode pattern).);
comparing the stored barcode to the new barcode that is received from the entity verification device (See at least Downing [0014]; [0093]; Fig. 19.  Where the stored barcode (i.e. stored barcode pattern) is compared to the new barcode (i.e. captured image of a barcode) received from the entity verification device (i.e. smartphone).); and
in response to the stored barcode matching the barcode that is received from the entity verification device, transmitting additional entity authorization instructions to the entity verification device (See at least Downing [0093] “in response to the determination of legitimacy, the device may display an indication of authenticity to a user or enable further processing by the device, e.g., navigating to a website associated with the authenticated QR code or product”.  In response to the stored barcode matching the barcode that is received from the entity verification device (i.e. in response to the determination of legitimacy), transmitting additional entity authorization instructions (e.g., an indication of authenticity or a website associated with the barcode) to the entity verification device (i.e. to the smartphone).).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Moloney’s method of comparing information in a new barcode to stored information, to include the teachings of Downing, in order to authenticate a barcode based on a captured image of the barcode (Downing [0093]).

Response to Arguments
Claim Rejections – 35 U.S.C. § 101
Applicant's arguments with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive.
	Applicant argues that the present invention cannot practically be performed in the human mind.  Amendment, pp. 10-11.  Examiner agrees.	Applicant argues that the present invention does not claim a mathematical concept, and thus is not an abstract idea under the group of "mathematical concepts".  Amendment, p. 12.  Examiner agrees.
	Applicant argues that “the present invention is related to verifying an ID”, and concludes that the present invention is not directed to a "certain methods of organizing human activity."  Amendment, pp. 12-13.  Examiner respectfully disagrees that the present invention is not directed to a method of organizing human activity.  The Federal Circuit has explained that "the 'directed to' inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether 'their character as
a whole is directed to excluded subject matter."' Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool. See id. at 1335-36.  Here, it is clear from the Specification (including the claim language) that the claims
focus on an abstract idea, and not on any improvement to technology and/or a technical field.
	Applicant’s disclosure indicates that one purpose of the present invention is to prevent unauthorized person from entering a country, a restricted area, etc. through using invalid personal identification documents (IDs).  Specification [0039].  The independent claims (e.g., claim 1) attempt to accomplish this task by gathering information associated with an entity (e.g., a user), storing that information in a database (i.e. the blockchain), generating and providing an identifier (i.e. a barcode) associated with the stored information, [and subsequently] comparing information in a new identifier (i.e. a new barcode) to see if it matches what was previously stored in the database, and providing a result of the comparison (i.e. instructions).  When considered collectively and under the broadest reasonable interpretation, the limitations of claim 1 recite a process of storing and validating information associated with an entity (i.e. a user).  This interpretation is consistent with Applicant’s own, broader, interpretation which considers the invention to be related to verifying an ID.  Amendment, p. 13.  This recited process compares new and stored information in order to mitigate risk associated with the use of fraudulent information/documentation, and the process has many similarities to existing document verification practices.  For example, Customs and Border Protection officers routinely check government issued identity documents (e.g. driver license, passport, etc.) at Ports of Entry.  Similar to the current invention, the Customs and Border Protection officers rely on information stored in databases, as well as information contained on an ID itself (e.g., barcodes, seals, watermarks, etc.), to ensure that the ID presented by an individual is valid.  Accordingly, whether the claim is considered to mitigate risk (e.g., risk associated with fraudulent IDs), or be a legal interaction (e.g., verifying the validity of information presented by an entity), or manage interactions between people (e.g., between an entity and a verification authority), the process described in the claimed invention clearly falls squarely within the boundaries of the organizing human activity grouping.
	Applicant argues that “Claim 1 passes Step 2B of the Mayo test since Claim 1 includes, inter alia, the practical application of "generating a barcode from a hash of the blockchain" that is generated from "the identifier of the identification device and the set of profile details about the entity" (independent Claim 1); "unlock a device that affords physical passage of the entity" (dependent Claim 5); and/or using an RFID (dependent Claim 4) or a UUID (dependent Claim 10) to further define/protect the blockchain.”  Amendment, pp. 13-14.  Examiner respectfully disagrees.  With respect to "generating a barcode from a hash of the blockchain", Examiner contends that this feature is part of the abstract idea of storing and validating information associated with an entity (i.e. a user).  Accordingly, because this feature is part of the abstract idea (e.g., storing data in a barcode), it cannot integrate that idea into a practical application or provide significantly more than the abstract idea.  With respect to "unlock a device that affords physical passage of the entity", Examiner notes that claim 5 further refines the abstract idea by describing the particular purpose of the transmitted instructions (e.g., to unlock a device).  Claim 5 also describe the unlocking of a device in response to the authorization instructions being transmitted.  Examiner considers this step to be adding insignificant post solution activity.  The prohibition against patenting an abstract idea "cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post solution activity." Bilski v. Kappas, 561 U.S. 593, 610-11 (2010) (citation and internal quotation marks omitted).  The Court in Alice noted that "[s]imply appending conventional steps, specified at a high level of generality," was not "enough" [in Mayo] to supply an "'inventive concept."' Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).  In this instance, Applicant is appending a conventional step of unlocking a device at a high level of generality.  Furthermore, the prior art of Storr teaches that it was well-known in the art to unlock a physical access point based on a comparison of data/templates.  Storr [00220].  With respect to using an RFID or UUID to “define/protect the blockchain”, Examiner finds no indication in the claims that the use of an RFID or UUID affects the functionally (e.g., protection) of the block, blockchain, or any other part of the claimed invention for that matter.  Rather, the RFID and/or UUID are merely particular types of data stored in the block/blockchain.  It is well established in the art that many types/forms of data can be included in the blockchain, and the claimed invention fails to provide any indication that the inclusion of this particular data offers any advantages to the block/blockchain or the claimed validation process.
	Applicant discusses the Berkheimer Memo (i.e. the April 19, 2018 USPTO Memorandum) and states that Claims 1-20 are statutory under 35 U.S.C. § 101 according to the guidelines of memo.  Amendment, pp. 14-16.  Applicant does not present specific arguments, rather, they merely provide general allegations that the claims are eligible in view of the memo.  Examiner notes that Berkheimer does not require a finding that all claim elements are well-understood, routine, and conventional.  Rather, a Berkheimer factual finding is required for additional elements or a combination of additional elements outside of the identified abstract idea.  See Berkheimer Memo at 2 ("[T]he Berkheimer decision ... does provide clarification as to the inquiry into whether an additional element (or combination of additional elements) represents well-understood, routine, conventional activity").  
	Applicant cites specific cases (i.e. DDR Holdings; Finjan, Inc; Tranding Technologies International, Inc.) and concludes based on these cases that the instant claims are patent eligible.  Amendment, pp. 16-19.  As explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent.  By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.  In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination.  Accordingly, in accordance with Office guidance, Examiner has used the 2019 PEG to evaluate the instant claims, and has not, and will not, evaluate the claims based on individual case law.
For the above reasons, and for those set forth in the 35 U.S.C. § 101 rejection seen above, all claims remain rejected under 35 U.S.C. § 101.
Claim Rejections – 35 U.S.C. § 103
	Applicant’s argues that the cited art does not teach or suggest "generating a barcode from a hash of the blockchain", particularly where the blockchain and/or blockchain hash is derived from both "profile details about the entity" as well as "the identifier of the identification device".  Amendment, pp. 21-22.  Examiner respectfully disagrees.  Moloney discloses where a hash of the blockchain (i.e. a metadata hash, which is included in the blockchain as part of a transaction) is generated.  Moloney [0026-0027]; [0137]; [0141]; Fig. 2 step 44.  Maloney explains that this hash contains metadata that represents information contained within a document, such as, an identification of an entity (e.g., name of the passenger, passport number, etc.) and a unique identifier (i.e. document ID, e.g., a globally unique ID (GUID)) of an identification device (i.e. document).  Moloney [0115-0116]; [0125]; [0128]; [0133-0137]; Fig. 2 steps 39-43.  Accordingly, the generated hash is “derived from” both profile details about the entity (e.g., name of the passenger, passport number, etc.) and the identifier of the identification device (i.e. document ID, e.g., a globally unique ID (GUID)).  Moloney further discloses where this hash is then utilized to generate a barcode.  Specifically, Moloney discloses where a barcode (i.e. computer readable data, e.g., a 2D barcode) is generated (i.e. encoded) from the hash (i.e. meta data hash) of the blockchain (i.e. of the blockchain transaction).  Moloney [0026-0027]; [0137]; [0141]; Fig. 2 step 44.  Accordingly, the cited art does teach or suggest "generating a barcode from a hash of the blockchain", particularly where the blockchain and/or blockchain hash is derived from both "profile details about the entity" as well as "the identifier of the identification device".
	With regard to dependent Claims 5 and 11, Applicant argues that the combination of the cited prior art does not teach or suggest that "the entity authorization instructions unlock a device that affords physical passage of the entity".  Amendment, p. 23.  Examiner respectfully disagrees.  Storr teaches where the entity authorization instructions (i.e. an instruction/message) unlock a device that affords physical passage of the entity (i.e. a device that affords physical passage of the entity).  Storr [0220].
	Applicant argues that the prior art fails to teach all of the features recited in amended claim 10.  Amendment, pp. 23-24.  Examiner respectfully disagrees.  Examiner has updated the prior art rejection to account for the amended claim language.	Applicant also indicates that the amendments for claim 10 are fully supported by paragraphs [0043-0044] of the specification.  Amendment, p. 23.  Examiner respectfully disagrees.  Examiner contends that there is no description in the entire disclosure that describes the combining of two hashes.  Paragraph [0044] merely indicates that information about a device (e.g., a UUID) could also be included in the hash (i.e. in the only hash).  It is important to note that the specification indicates that the identifiers [of the device] are “part of the hash” (i.e. the hash containing the users personal information), not part of a second/new/additional hash.  Specification [0043-0044].
	Applicant argues that the cited prior art does not teach or suggest the features recited in amended claim 19.  Examiner agrees.  Examiner has performed an updated prior art search based on the amended claim language and is unable to find prior art, that either individually or in reasonable combination with other prior art, discloses, suggests, teaches, or renders obvious the particular combination of steps or elements as currently recited in claim 19.  Accordingly, the prior art rejection is withdrawn from claim 19, however Examiner notes that a 35 U.S.C. 112(a) rejection, seen above, has been added to the Office Action based on the amended claim language found in claim 19.
For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection above, claims 1-18 and 20 remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Ming (US 2011/0161674 A1) discloses a method for generating a self-authenticating document while utilizing document digests stored on a server for verification purpose. Authentication information for the document is encoded in barcode which is printed on the document.
Geoffrey (US 2009/0031139 A1) discloses where a certified member can cause a subordinate module to generate a document 2D barcode for document data. The subordinate module also generates a data hash code from the document data, encrypts the data hash code with a key, compresses the document data, and generates the document 2D barcode from the encrypted hash code concatenated with the compressed document data.
Keogh et al. (US 11,310,052 B1) discloses techniques for authenticating an entity using a blockchain system and/or techniques for operating such a blockchain system. The techniques include receiving personal information from an entity such as, without limitation, the entity's name, social security number, address, phone number, etc. This personal information is then hashed, and a copy of the blockchain is checked to see whether any blocks of the blockchain include hash(es) that match the hashed personal information.  In some examples, a computing device may individually hash the personal information (e.g., generating a first hash for a social security number, a second hash for an address, a third hash for a name, and so on) and/or may generate a hash for all the information collectively ( e.g., one hash for a social security number, name, and so on).  Keogh Col. 2 lines 4-21.               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        May 19, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685